Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-30 of C. Huang et al., US 17/541,346 (Dec. 3, 2021) are pending and in condition for allowance.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 1-30 are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is J. Zhu et al., US 11,180,443 (2021) (“Zhu”).  Zhu discloses that cyprofluoranilide is a new insecticide developed on the basis of broflanilide that has a high insecticidal activity at low dosage and take effect rapidly.  Zhu at col. 2, lines 4-10.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Zhu discloses synthesis of cyprofluoranilide in the scheme depicted at the bottom of col. 14, which is exemplified in Examples 4-6.   Zhu Example 4 is the closest art and is summarized below.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Zhu at cols. 18-19.  The Zhu nitroamide corresponds to claimed formula II and the Zhu cyclopropylaminoamide.  Zhu differs from the claims at issue in that the Zhu nitroamide → aminoamide → cyclopropylaminoamide is a two-step process, whereas the claims require that nitro compound II and cyclopropane carboxaldehyde be reacted together in a one pot hydrogenation to provide claimed compounds I directly.  

One of ordinary skill in the art is motivated to combine the Zhu two-step nitroamide → aminoamide → cyclopropylaminoamide process into a single step to improve reaction efficiency.  See e.g., Y. Hayashi, 7 Chemical Science, 866-880 (2016) (“Hayashi”).  However, neither Zhu, Hayashi nor secondary art of record provide one of ordinary skill with a reasonably expectation of success that a single stage reaction (wherein the Zhu nitroamide and cyclopropane carboxaldehyde are hydrogenated together) provides the cyclopropylaminoamide directly.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success (at least some degree of predictability is required).  MPEP § 2143.02.  There is no art or record or a rational supporting that one of ordinary skill in the art could predict that claimed compound II can be reacted with cyclopropane carboxaldehyde under hydrogenating conditions (catalyst and acid) to provide claimed compound I.  In this regard, both of S. Boyd et al., WO 2003015774 (2003) and E. Demont et al., WO 2004050619 (2004) have been reviewed based on reactions summarized in the attached CAS/CASREACT search report.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622